Citation Nr: 0834051	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to August 1964 and from January 1965 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In August 2008, the veteran waived RO consideration of his 
additional evidence.

In July 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in February 2005.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in correspondence dated in March 2006.

In this case, service records show that the veteran served in 
Vietnam from November 1965 to October 1966.  Service 
personnel records indicate that the veteran's military 
occupational specialty was personnel specialist, and he was 
assigned to B Battery, 1st Battalion, 30th Artillery while in 
Vietnam.  Service treatment records are negative for any 
signs, symptoms, or diagnoses of a psychiatric disorder.

A January 2004 treatment record from the Seattle Vet Center 
shows that the veteran's responses on psychometric testing 
were indicative of significant symptoms of PTSD as per the 
DSM-IV-TR.  No other treatment notes from the Seattle Vet 
Center are of record.  During his personal hearing before the 
undersigned Veterans Law Judge in July 2008, the veteran 
stated that he had received treatment from Dr. B. at the 
Seattle VA since 2005.  He also indicated that he had 
received treatment from Dr. L. at the Madigan Army Medical 
Center, and had also received treatment from a doctor in 
Olympia.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
and associate with the claims file all outstanding VA 
records.

A February 2007 letter from the Department of the Army 
Combat-Related Special Compensation Division (CRSC) indicates 
that the veteran's peripheral neuropathy and diabetes 
mellitus were caused by a combat-related situation.  However, 
it is not clear if the CRSC uses the same legal definition of 
"combat related" as the VA does for rating purposes.  The 
RO should ask the CRSC about the bases for their 
determination that the veteran has disabilities caused by a 
combat-related situation in order to determine if the veteran 
is a combat veteran for VA rating purposes.

The veteran has claimed exposure to a number of different in-
service stressors.  First, he said that he had only been in-
country for a couple of days when a soldier next to him 
panicked during a test exercise and killed a Korean soldier.  
Second, he said that on two occasions he saw helicopters shot 
out of the sky.  Third, while in Dak To in June 1966, he said 
he witnessed a soldier mistakenly light an explosive and kill 
him.  Fourth, while stationed near Dak Rosa around June 1966, 
the veteran said he was caught in a heavy firefight during 
which his friend, SP4 Charles Tillman, was wounded.  Fifth, 
while near Tuy An in July 1966, he said that a Howitzer had a 
muzzle burst which wounded several members of the gun crew.  
He said that the ammo supply for the guns caught on fire and 
set off rounds for hours.  Sixth, the veteran claims to have 
been caught in an ambush while riding in a convoy to a water 
point near Tuy Hoa in August 1966.  Seventh, in 
September 1966, the veteran said that a vehicle immediately 
in front of him hit a land mine and threw soldiers through 
the air.  Eighth, while near Tuy An in October 1966, he says 
he saw an ARVN soldier step on a land mine and shred his 
lower body.  Ninth, while near Tuy An in October 1966, the 
veteran said he was shot at by a sniper.

There is no evidence of any attempt to verify of the 
aforementioned specific stressors.  Therefore, the Board 
finds that the veteran's statement as to the March/April 1967 
event requires additional development prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers-VA and non-VA-
who have treated the veteran for his 
claimed PTSD.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and 
associated with the claims folder.  In 
particular, the AMC/RO should obtain any 
outstanding records from the Seattle Vet 
Center, the Madigan Army Medical Center, 
and the veteran's doctor in Olympia, 
Washington.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should make appropriate 
inquiries to the U.S. Army Physical 
Disability Agency, Combat-Related Special 
Compensation Division concerning claim 
number 91601.  The AMC/RO should request 
all records pertaining to the CRSC's 
determination that the veteran has 
disabilities caused by a combat-related 
situation.  The AMC/RO should request 
that the CRSC clarify how they determined 
that the veteran's peripheral neuropathy 
and diabetes mellitus were caused by a 
combat-related situation while the 
veteran's inguinal hernia was not caused 
by a combat-related situation.

3.  The AMC/RO is to provide the veteran 
an additional opportunity to present 
specific information on his claimed 
stressors, including when the stressor 
occurred, where the stressor occurred, 
and any other particulars that may aid in 
confirming his claim.

4.  Thereafter, the AMC/RO is to compile 
all information, including any statements 
provided by the veteran and submit this 
information to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to make an 
attempt to verify events related to the 
veteran's claims.  If unable to provide 
such information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.

5.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

6.  If, and only if, a stressor is 
verified the veteran should be scheduled 
for examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to a verified 
event in service.  The examining 
psychiatrist should be informed as to 
which of the specific claimed stressor 
events have been verified.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




